   1    Mark W. Lischwe (I. D. #010352)
        MARK W. LISCHWE, P.C.
   2    1930 South Alma School Road, Suite A115
        Mesa, Arizona 85210
   3    Telephone: (602) 252-7552
        Fax: (602) 391-2233
   4    email: m.lischwe@att.net
        Attorney for Debtor
   5
                                 IN THE UNITED STATES BANKRUPTCY COURT
   6
                                        FOR THE DISTRICT OF ARIZONA
   7
        In re                            )
   8                                     )              Chapter 13
        MARY KATHLEEN HRABCZUK,          )
   9                                     )              Case No. 2:18-bk-13701-BKM
                                         )
  10                 Debtor.             )              MOTION TO CONTINUE HEARING ON
                                         )              TRUSTEE’S MOTION TO DISMISS
  11                                     )
        _________________________________)              12/17/19 @ 11:00 A.M.
  12
                        COMES NOW the above-captioned Debtor, by and through counsel undersigned, and
  13
        hereby moves this Honorable Court for its order continuing the back up hearing on the Trustee’s
  14
        Motion to Dismiss presently scheduled for December 17, 2019 at 11:00 a.m. for a period of 30 days.
  15
                        The Trustee has no opposition to this continuance.
  16
                        DATED this 12th day of December, 2019.
  17
                                                MARK W. LISCHWE, P.C.
  18
  19
                                                By /s/ MWL #010352
  20                                             Mark W. Lischwe
                                                 1930 South Alma School Road, Suite A115
  21                                             Mesa, Arizona 85210
                                                 Attorney for Debtor
  22    COPY of the foregoing e-mailed via
        ECF this 12th day of December, 2019, to:
  23
        Mr. Edward J. Maney
  24    101 N. First Ave., Suite 1775
        Phoenix, Arizona 85003
  25    Trustee

  26    /s/ Kelly J. Andersen

  27
  28




Case 2:18-bk-13701-BKM          Doc 57 Filed 12/12/19 Entered 12/12/19 23:22:56                Desc
                                Main Document    Page 1 of 1
